It was never intended that the authority of this court to review the judgments of the courts of appeal — which is a part of our supervisory jurisdiction — should ever be used to prevent the other court's exercising its discretion. In this case, to avoid injustice, and as a matter of equity, the Court of Appeal, in the exercise of its discretion, set aside a judgment taken by default, and remanded the case to allow the defendant a hearing on the merits of the case. No injustice could possibly have resulted from such a decree. If the plaintiff was entitled to a judgment, he would have obtained it after a trial of the case on its merits; if not, the decree of the court of appeal would have avoided an injustice. The decree of the Court of Appeal did not end the suit; and it is not such a judgment or decree as was intended to be reviewed by this court. If the Court of Appeal had refused the defendant a hearing, we might be justified in reversing the decree. But we are not warranted, in the exercise of our supervisory jurisdiction, in substituting, for a decree which only tends to do justice, and which cannot possibly do injustice, and which does not violate any law, a decree which merely *Page 174 
denies to a party his day in court, and which may therefore be a hardship.
The majority opinion and decree in this case is a bad precedent. I respectfully dissent from it.